LUMBARD, Circuit Judge
(concurring in part and dissenting in part):
I dissent from so much of Judge Oakes’ opinion as requires the continued maintenance of the dual system of notification which the state officials in charge have found to be “cumbersome to administer, inefficient, and confusing to the patient.” I would hold that the appellants’ decision to implement a single notification system in place of the older dual notification system is within the realm of discretion allowed to them by the relevant regulations.
The majority, however, has concluded that “regardless of how we may feel about seemingly unnecessary bureaucratic red tape, the HEW regulations clearly require the state or local agency to provide the notice of transfer or reduction or termination of benefits, 45 C.F.R. § 205.10(a)(4)(i), *69and further seem to preclude delegation of the responsibility. Id. § 205.100(b)(1).”
Although the majority has not thought it necessary to quote from the regulations, themselves, an examination of their text will indicate why my reading of these regulations differs so markedly from their reading.
45 C.F.R. § 205.10(a)(4)(i) provides that: A State [Medicaid] plan shall provide for a system of hearings under which . . . The single State agency responsible for the program shall be responsible for fulfillment of hearing provisions. . In cases of intended action to discontinue, terminate, suspend, or reduce assistance . the State or local agency shall give timely and adequate notice. .
45 C.F.R. § 205.100(b) provides that:
The State agency will not delegate to other than its own officials its authority for exercising administrative discretion in the administration or supervision of the plan including the issuance of policies, rules, and regulations on program matters. ... In the event that any services are performed for the single State agency by other State or local agencies, such agencies and offices must not have authority to review, change, or disapprove any administrative decision of the single State agency, or otherwise substitute their judgment for that of the agency as to the application of policies, rules, and regulations promulgated by the State agency.
Read in their entirety, these provisions of the C.F.R. carry a plain meaning. § 205.-10(a)(4)(i) simply provides that the state agency is ultimately “responsible” for giving “timely and adequate notice. . . . ” If this choice of words carries an implicit prohibition against delegation of duties even where the state agency retains ultimate responsibility to ensure that those duties are carried out properly, I fail to see it. In any event, § 205.100(b) clearly provides for the delegation of all duties imposed under the plan except for those functions which necessarily involve “discretion” or “supervision” such as would be involved in the “issuance of policies, rules, and regulations on program matters. . . . ” The regulation explicitly permits the delegation of agency functions to other State or local agencies and offices, such as the Utilization Review Committee (URC), provided that these delegates have no authority to “review, change, or disapprove” decisions as to the application of the rules and regulations and as to the determination of policy decisions generally. The delegates cannot “substitute their judgment” for the judgment of those responsible for running the program. Thus the regulations make the familiar distinction between discretionary, managerial, and policy-making tasks, which clearly cannot be delegated, and ministerial tasks, involving little or no exercise of discretionary judgment, which just as clearly can be delegated.
The issue before the court is whether the URC or the state agency will send a printed form to the Medicaid recipient advising him of his due process rights. Since the form must be sent whenever there is a reduction or termination of benefits, there is no discretionary or policy-making judgment involved in deciding when to send the form. And since all that is required is to place the form in an envelope and mail it, no discretionary or policy-making judgment is required in deciding how to send the form. Indeed, sending out these printed forms appears to be one of the most paradigmatically ministerial — and therefore delegable— tasks imaginable. If mailing forms cannot be delegated, I am hard put to think of what can be. Yet the reasoning of the majority opinion might be read to suggest that not only the placing of the forms in the envelopes must be carried out by agency officials, but that these officials must hand deliver each notice in person, rather than delegating the purely ministerial task of delivery to the United States Post Office.
That appellants have not, as the majority notes, cited any “authority for allowing a private party such as the health care facility to provide the notice required by due process before the State can reduce public *70assistance benefits” cannot require a different result. First, the absence of authority, to the degree it exists, springs from the utter futility of challenging delegation of such a purely ministerial function. Second, the URC, which the state officials would like to entrust with the ministerial task of providing notice, is not a “private party [like] the health care facility,” but rather, a public agency, whose establishment is required as a condition of participation in the Medicaid program, and which is given discretionary as well as notice responsibilities of its own. See 42 C.F.R. § 450.-19(a)(3)(ix)(F). To prohibit a public agency with discretionary and managerial responsibilities from carrying out ministerial tasks at the direction of the state agency of which it is a part would be anomalous indeed. The plain meaning of the regulations cannot support such a result.
Moving beyond the regulations, I believe that there are other equally important reasons for reversing the district court’s requirement that the dual notification system be maintained. First, the district court did not give sufficient deference to the determination of the state agencies that the dual notification system was “cumbersome to administer, inefficient and confusing to the patient,” and that the single notification system, by contrast, “would benefit the patient and help streamline the complex network of Medicaid regulations.” In addition to saving the extra expense of a duplicative system, the single notification system works to the patient’s advantage by advising him simultaneously of both the URC decision and of his right to challenge that decision. Although some patients will not receive notice under either system so long as it is administered by fallible human beings, that is no reason for preferring the judgment of the district court to the judgment of state officials who are entrusted with running these programs, who are intimately acquainted with the problems involved, and whose duty and interest is to see the program run smoothly. Where, as here, such officials make changes in the program within the realm of the discretion permitted to them under the regulations their decisions are entitled to considerable deference by the federal judiciary.
Second, I believe that private plaintiffs who have not exhausted their administrative remedies bear an especially heavy burden in seeking to have a federal court upset a carefully considered state agency decision, particularly when they cannot refer to even one regulation prohibiting that decision. The federal courts are not ombudsmen. Plaintiffs should have brought their complaint in the first instance to HEW which is charged with administering the Medicaid program and which presumably has more expertise in this area than federal judges. Indeed, plaintiffs have not even bothered to find out what HEW’s position on this matter is. Certainly we should be aware of HEW’s position before we hazard a decision which may interfere with a complicated regulatory scheme. Burford v. Sun Oil Co., 319 U.S. 315, 63 S.Ct. 1098, 87 L.Ed. 1424 (1943). If HEW is not satisfied with the manner in which the state is carrying out the program, it has the duty and the authority to take the necessary action.